EXHIBIT 32 In connection with the quarterly report of EFL Overseas, Inc., (the “Company”) on Form10-Q for the three months ended November 30, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”), We, Keith Macdonald, Principal Executive Officer and Herbert Schmidt, Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. EFL OVERSEAS, INC. Date:January16, 2012 /s/ Keith Macdonald Keith Macdonald, Principal Executive Officer Date:January16, 2012 /s/ Herbert Schmidt Herbert Schmidt, Principal Financial Officer
